1

2

3

4

5

6

7                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
8                                        AT SEATTLE

9    KING COUNTY, a governmental entity,          Civil Action No. 19-508

10                Plaintiff,                      ORDER GRANTING
                                                  STIPULATED MOTION FOR
11          v.                                    EXTENSION OF TIME FOR PARTIES
                                                  TO EXCHANGE INITIAL
12   VIRACON, INC., A Minnesota                   DISCLOSURES PURSUANT TO FRCP
     Corporation, QUANEX I.G. SYSTEMS             26(a)(1)
13   INC., an Ohio Corporation, TRUSEAL
     TECHNOLOGIES INC., a Delaware
14   Corporation,
                  Defendants.
15

16
           After reviewing the joint Stipulated Motion for Extension of Time for Parties to
17
     Exchange Initial Disclosures Pursuant to FRCP 26(a)(1), and good cause appearing, it
18
     is hereby ORDERED that the Parties’ Stipulated Motion For Extension Of Time is
19
     GRANTED.
20
           The Parties shall provide their proposed phased plan for initial disclosures in their
21
     forthcoming Combined Joint Status Report and Discovery Plan, and the dates of initial
22
     disclosures will be included in the resultant Scheduling Order.
23
           Dated this 12th day of July 2019.
24

25

26                                                   A
                                                     Barbara Jacobs Rothstein
27                                                   U.S. District Court Judge
